Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application claims an insulation pack for insulating an aircraft in claim 1. The insulation pack has a plurality of drying openings with covers. The covers comprise a coating substance which has varying planar extents based on air humidity. The cover opens in higher humidity and closes at lower humidity values in order to allow humid air to escape. Redecker (US 9211945) teaches insulation packages where the insulation packages have ventilation openings. Redecker does not teach a coating allowing the ventilation openings to open based on relative humidity inside the insulation pack. Therefore, claim 1 and subsequent dependent claims are allowed. 
Claim 13 claims an aircraft with the insulation pack previously discussed. The insulation pack is allowable, therefore, the aircraft including the insulation pack is allowable. Therefore, claim 13 and subsequent dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berryessa (US 9944379), Walkinshaw (US 6491254), and Auriac (US 20130009010) show insulation in an aircraft including moisture control mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Christopher D Hutchens/Primary Examiner, Art Unit 3647